Case 1:21-cv-11466-WGY Document 1-4 Filed 09/07/21 Page 1 of 2

UNITED STATES DISTRICT COURT
_MASSACHUSETTS
EXHIBIT "A" (STATEMENT OF CLAIM)
ACTION NO:

1, Domenic Salvatore Albanese, Age 21, (DOB 1/12/2000), do state that | was arrested and taken
into custody on 10/10/2018 as an adult (18 Yrs Old), due to “terroristic threats” (MASS GEN
LAWS CHAPTER 269, SECTION 14, which were alleged to have been initiated from behind
telecommunicational devices, the 3 phoned in threats in Summer of 2018 that ! was charged
with, pled guilty for specific reasons (with regrets), and further was sentenced to 2.5 years in
the Dedham House of Corrections, in Dedham, MA after being on Pre-Trial Detention for 11
months held at Plymouth County Correctional Facility, in Plymouth, MA.

After my arrest, | was transported to WPD HQ for booking by RET. WPD Chief John
Walcek, where direct statements were made to me while | was secured in WPD's marked
cruiser that "We are gonna make sure everyone knows who you are now!". This now
completely makes factual sense to me, where | was charged and or suspected of many
JUVENILE (Under 18 Years of Age) “Telephonic Threats", and or "Cyber Offenses”, most being
DISMISSED on 11/20/2019 out of Brockton Juvenile Court by prosecution. | have respectfully
been in custody since 10/10/2018, and | was released from Dedham HOC on my 21st birthday
(January 12th, 2021 also my E.0.S).

While incarcerated, | was not able to view ANY published news articles and or press
releases under my name due to limits on internet connectivity. Upon being released in January,
| viewed every article with caution, and awareness. | further realised, in the most professional
and or respectful manner, that around 90% or more of every article posted online by the listed to Ne cool) .
DEFENDANT NEWS/MEDIA AGENCIES (DEFENDANT's # 1-7), had very specific details, or more Vee VY Eso
so, my entire JUVENILE RECORD/HISTORY between 2016 and 2017. | was suspected of many i\ eC Fela Vs 2 “9
different cyber based offenses, with some having no charges ever formally filed, and others
having charges filed against me as a Juvenile Offender within State Juvenile Court. After review
of ail of the published released/articles, and realising and acknowledging that unless
intentionally and or recklessly disclosed, there would have been no justifiable way to explain
how, or why my entire Juvenile History was released publicly. Respectfully, | then dug deeper,
and reviewed my initial 2018 (ADULT, Having turned to a legal! adult at age 18), Wareham
Police Department Official Narrative for Detective Dean J. Decas (REF: 18-902-AR DATED ~—
10/9/2018). My first observation of this report during my then open criminal proceedings, was
that Only line #1-14 was relevant to the adult cases that | was facing, | at that time also realised
that line #15-67 (ALL JUVENILE RECORD between 2016-2017), was placed on the same report,

1
Case 1:21-cv-11466-WGY Document 1-4 Filed 09/07/21 Page 2 of 2
a I .
K Warten WrtekiLs Chive Shelrery
Aid Metecry Gate Jo Me Het She had feive

which to the best of my knowledge is the only justifiable way for all of my Juvenile History to i iS en re Pp 0

have been disclosed publicly by all of the listed defendant Press Agencies. ; e o(E Le
Wi~Pack 7

Line #15 of WPD REPORT # 18-902-AR (Narrative for DET. DEAN J. DECAS), States as
follows (Non Verbatim): "Domenic has been involved and charged in cases of threats, swatting,
and false 911 calls. Evidence in some of these crimes have been discovered on electronics
previously taken/seized from 39 Onset Ave, which is the residence of Lori and Domenic
Albanese. The evidence is in the process of being extracted at this time. To date, there have
been many investigations involving Domenic Albanese with regards to cell phones, computers, I<
and other electronics, which are outlined below”.

re
See Mae
At this point, everything that is "Outlined Below", (Line #16-67), was s respectfully all f

juvenile enile record, and to the best of my knowledge does respectfully fall under 18 U.S. Code § Ry | \e A W } tin if)

5038 "USE/DISCLOSURE OF JUVENILE RECORDS". Packet i ra. ang

Please Note: | believe that | am within the statue of limitations still, due to the last set

of articles being published when | pled guilty, and was sentenced to the 2.5 years that | have l ‘{ iS oe AH | C
completed. Respectfully, as | will show during a future hearing date, the information that was re p (
wrongfully disseminated widespread to the public, did, and will most likely still have an impact 0 From W PO

on my future success and or general repuation, unless immediately acted upon. (Z < Pay A ar x

 

Respectfully Filed,

Domenic S. Albanese (Pro-Se)

ZG Lond Pony QA
By nan, (VA O23 G0
